

114 SRES 261 ATS: Designating the week of October 11 through October 17, 2015, as “National Case Management Week” to recognize the role of case management in improving health care outcomes for patients. 
U.S. Senate
2015-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 261IN THE SENATE OF THE UNITED STATESSeptember 22, 2015Mr. Boozman (for himself, Mr. Cotton, and Mrs. Feinstein) submitted the following resolution; which was referred to the Committee on the JudiciaryOctober 20, 2015Committee discharged; considered and agreed toRESOLUTIONDesignating the week of October 11 through October 17, 2015, as National Case Management Week to recognize the role of case management in improving health care outcomes for patients. 
	
 Whereas case management is a collaborative process of assessment, education, planning, facilitation, care coordination, evaluation, and advocacy;
 Whereas the goal of case management is to meet the health needs of the patient and the family of the patient, while respecting and assuring the right of the patient to self-determination through communication and other available resources in order to promote high-quality, cost-effective outcomes;
 Whereas case managers are advocates who help patients understand their current health status, guide patients on ways to improve their health, and provide cohesion with other professionals on the health care delivery team;
 Whereas the American Case Management Association and the Case Management Society of America work diligently to raise awareness about the broad range of services that case managers offer and to educate providers, payers, regulators, and consumers on the improved patient outcomes that case management services can provide;
 Whereas through National Case Management Week, the American Case Management Association and the Case Management Society of America aim to continue to educate providers, payers, regulators, and consumers about how vital case managers are to the successful delivery of health care;
 Whereas the American Case Management Association and the Case Management Society of America will celebrate National Case Management Week during the week of October 11 through October 17, 2015, in order to recognize case managers as an essential link to patients receiving quality health care; and
 Whereas it is appropriate to recognize the many achievements of case managers in improving health care outcomes: Now, therefore, be it
	
 That the Senate— (1)designates the week of October 11 through October 17, 2015, as National Case Management Week;
 (2)recognizes the role of case management in providing successful and cost-effective health care; and (3)encourages the people of the United States to observe National Case Management Week and learn about the field of case management.